                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 DALE ANDERSON,                                      Civil Action No.: 3:18-cv-15844 (PGS)

                               PlaintfJ
 V.

                                                                MEMORANDUM
 MERCK & CO., INC., MERCK SHARP &
 DOHME CORP., AND MCKESSON CORP.


                               Defendant,


SHERIDAN, U.S.D.J.

       This matter is before the Court on a motion to remand. Since the same application is

pending in another 103 cases that are based on similar facts and on one recent Third Circuit opinion

(Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147, 152 (3d Cir. 2018)), the parties

have agreed and stipulated that this decision applies to the other 103 cases. In addition, these

actions are subject to an application before the United States Judicial Panel on Multidistrict

Litigation (MDL Panel) to transfer and centralize the cases before the Eastern District of

Pennsylvania.

                                                     I.

       The procedural history is brief, and germane to the motion to remand. More importantly,

the parties have agreed to same.

       This suit was filed on October 4, 2018. The remaining 103 cases were filed between July

2018 and mid-October 2018.

       Plaintiff did not personally serve Defendant Merck in this case prior to removal. Moreover,

the parties concur that personal service was never made on Defendants Merck or McKesson in any


                                                 1
of the other 103 cases.

         Plaintiff contends that the personal service was delayed because Plaintiff had not been

assigned a Tracking Assignment Number (“TANg’) from the Clerk of the Superior Court of New

Jersey, which is necessary before personal service may occur’.

         On November 8, 2018, Merck removed this case to federal court as well as the other 103

cases. Within the notice of removal (ECF No. 1), Merck relies upon Encompass Ins. Co., noting

that Merck is a resident of the State of New Jersey, but that the forum defendant rule does not

apply because it was never served. Id. at page 2. In addition, Merck asserts that Plaintiffs alleged

damages exceed $75,000. Id. at ¶ 20.

         On or about November 28, 2018, Plaintiff filed the motion to remand in this case (ECF No.

3), and in the other 103 cases shortly thereafter.

        In early December, 2018, Merck sought a stay of all removed cases pending transfer to the

Eastern District of Pennsylvania by the Multidistrict Litigation Panel (ECF No. 5). That application

was denied (ECF No 14).

        On January 7, 2018, oral argument on the motion was heard.

                                                           II.

        Generally, a federal court has subject matter jurisdiction if there is diversity of citizenship

and the damages exceed $75,000.           A statutory exception occurs when the forum defendant rule

applies. 28 U.S.C.     §   144 1(b)(2).   Recently, in Encompass Ins. Co., the Third Circuit reviewed

and limited the said rule. The forum defendant rule “provides that [a] civil action otherwise

removable solely on the basis of [diversity jurisdiction] may not be removed if any of the parties

in interest properly joined and served as defendants is a citizen of the State in which such action


        Merck disagrees with Plaintiff’s argument about the TAN because certain provisions of the New Jersey
Court Rules indicate otherwise.

                                                       2
is brought.” Encompass Ins. Co., 902 F.3d at 152 (emphasis added); see also 28 U.S.C.                        §
1 441(b)(2).

        In Encompass Ins. Co., the Third circuit resolved a split among the courts in this district

regarding the application of the forum defendant rule to pre-service removal. The Third circuit

permitted the removal based on 28 u.s.c.        §   1441 (b), which provides “[a] civil action otherwise

removable solely on the basis of [diversity]        .   .   .   may not be removed if any of the properties in

interest properly joined and served as defendants is a citizens of the State in which such action is

brought.” Relying on the language of the statute, the Court explained that “the language of the

forum defendant rule in Section 144 1(b)(2) is unambiguous. Its plain meaning precludes removal

on the basis of in-state citizenship çpjy when the defendant has been properly joined                 served.”

Id. at 152 (emphasis added).

        The court construed the words “joined and served” to permit removal prior to service,

because such removal was proper since: “(1) it abides by the plain meaning of the text; (2) it

envisions a broader right of removal only in the narrow circumstances where a defendant is aware

of an action prior to service of process with sufficient time to initiate removal; and (3) it protects

the statute’s goal without rendering any of the language unnecessary.” Id. at 153. Moreover, the

Third Circuit envisioned the facts of this case, and noted while permitting removal “may be

peculiar in that it allows [defendants] to use pre-service machinations to remove a case that it

otherwise could not.   .   .   the outcome is not so outlandish as to constitute an absurd or bizarre

result.” Encompass, 902 F.3d at 153-54. The court noted:

               We are aware of the concern that technological advances since
               enactment of the forum defendant rule now permit litigants to
               monitor dockets electronically, potentially giving defendants an
               advantage in a race-to-the-courthouse removal scenario       If a       .   .   .



               significant number of potential defendants (1) electronically
               monitor dockets; (2) possess the ability to quickly determine

                                                            3
                 whether to remove the matter before a would-be state court plaintiff
                 can serve process; and (3) remove the matter contrary to Congress’
                 intent, the legislature is well-suited to address the issue.” Id. at 153
                 n.4. The Court concluded, “[r]easonable minds might conclude that
                 the procedural result demonstrates a need for a change in the law;
                 however, if such change is required, it is Congress        —     not the
                 Judiciary —   that must act.

                 Id. at 154.

        In an attempt to distinguish Encompass Ins. Co. from this case, Plaintiff has asserted

several arguments. Initially, Plaintiff argues Encompass Ins. Co. should be narrowly limited to

the facts of that case, and there is a major factual distinction in that the Encompass Ins. Co.

defendant agreed to waive formal service of the complaint, and here, there was no such agreement.

Although the factual difference is true, it is not a distinction that bolster’s Plaintiff’s argument.

Whereas the Third Circuit noted the defendant’s actions as “unsavory”, it found that pre-service

removal could occur prior to service. Id. Here, there is no such unsavory action by Merck.

Secondly, Plaintiff asserts that to allow removal because Merck had not been formally served

obviates the underlying statutory intent of the forum defendant rule. This argument may have some

merit, but the Third Circuit clearly held that forum defendants may seek removal prior to service.

Id. at 152-54.   Lastly, Plaintiff argues that since personal service was not effectuated on Merck

because Plaintiff had not received a TAN from the Superior Court, the motion should not be denied

because Plaintiff did not commit any dilatory act which would warrant removal. This argument

has some merit, but the Third Circuit recognized that these types of results could occur, and it is

Congress’ function to amend the statute. Id. at 154.




                                                    4
          As noted, Plaintiffs arguments are without merit.       The Third Circuit’s decision in

Encompass Ins. Co. is precedential, and thus binding on this Court. See 3d Cir. I.O.P. 5.7, 9.1.

          Accordingly, Defendants removal of this action prior to being served was proper. For these

reasons, Plaintiffs motion to remand is DENIED.




i/f
fic/i 9                                                   PETER G. SHERIDAN, U.S.D.J.




                                                  5
